DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The priority date of this application is its filing date, 12/06/2018.

Status of Claims
Claims 1-7 are pending in the application.
Claims 6 and 7 have been withdrawn from consideration.
Claim 1-5 are present for consideration.

Election/Restrictions
Applicant’s election of Invention I (a biodegradable metal alloy and method of making) in the reply filed on 11/20/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a).)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lin (Lin et al. Development of a Novel Degradation-Controlled Magnesium-Based Regeneration Membrane for Future Guided Bone Regeneration (GBR) Therapy. Metals, 2017.  7(11), p.481.)
Regarding Claim 1, Lin discloses ([Abstract]; Figure 1, pages 2-3 [Materials and Methods]) a biodegradable metal alloy comprising a magnesium-zinc-zirconium (Mg-Zn-Zr) alloy; and a magnesium fluoride (MgF2) coating over the Mg-Zn-Zr alloy (p.3 [2.3 Surface Fluoride Coating]); wherein the Mg-Zn-Zr alloy is a magnesium alloy containing 2.5-6.0 wt% zinc (Zn) and 0.42-0.80 wt% zirconium (Zr) ([Abstract] and Table 1, page 6  disclose a Mg-5Zn-0.5Zr alloy, or  5.02 wt% zinc (Zn) and 0.48 wt% zirconium (Zr).)
Regarding Claim 3, this limitation amounts to intended use, and a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, the biodegradable metal alloy of Lin meets the claimed structural limitations, and is fully capable of being used for producing biodegradable anchors.
Regarding Claim 4, Lin discloses ([Abstract]; Figure 1, pages 2-3 [Materials and Methods]) a method for making a biodegradable metal alloy comprising the steps of: 
(a) selecting a magnesium-zinc-zirconium (Mg-Zn-Zr) alloy that is a magnesium alloy containing 2.5-6.0 wt% zinc (Zn) and 0.42-0.80 wt% zirconium (Zr) ([Abstract] and Table 1, page 6  disclose a Mg-5Zn-0.5Zr alloy, or  5.02 wt% zinc (Zn) and 0.48 wt% zirconium (Zr)); and 
(b) immersing the Mg-Zn-Zr alloy in a 42% hydrogen fluoride solution and shaking the solution with the alloy therein for 24 hours to form a magnesium fluoride coating over the Mg-Zn-Zr alloy (page 


Claims 2 and 5 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lin and as evidence by Chen (Chen et al. Biodegradation ZK50 magnesium alloy compression screws: Mechanical properties, biodegradable characteristics and implant test. Journal of Orthopaedic Science, 2020.25(6), pp.1107-1115. )
Regarding Claim 2, Lin discloses [Abstract] a Mg-5Zn-0.5Zr alloy, and  Chen teaches (Page 3, [Introduction]) “[A]n ideal alloy composition of magnesium biodegradable implants has been suggested to 5 wt.% of zinc and 0.5% wt.% of zirconium, and it is named as ZK50 Mg alloy according to the standard of ASTM (American Society for Testing and Materials.)” Therefore, the magnesium-zinc-zirconium alloy disclosed by Lin is ZK50.
Regarding Claim 5, Lin discloses (pages 2-3 [Materials and Methods]) the method as claimed in claim 4 and Chen teaches (Page 3, [Introduction]) the magnesium-zinc-zirconium alloy disclosed by Lin is ZK50, as explained above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached  9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774